Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously noted, Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of making the functional material, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/15/2019.
Applicant's election with traverse of Group II, functional element, in the reply filed on 8/15/2019 is acknowledged.  The traversal is on the ground(s) that claims 30-36 were not considered in the restriction.  The restriction requirement of 7/10/2019, inadvertently omitted claims 30-36 and it is confirmed that claims 30-36 are included with the election of Group II and claims 19-36 will be considered the elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Rule 1.132 Declaration/Affidavit
The Affidavit under 37 CFR 1.132 filed 8/23/2022 is insufficient to overcome the rejection of claims 19-21 and 24-39 based upon Muehl and separately Blakeley in view of Bartlett, as set forth in the last Office action because:  The declaration addresses the merits of Muehl and compares to the disclosed invention.  The arguments are not commensurate with the scope of the claims.  The rejection over Muehl are based on the breath of the scope of the claimed invention and not based on the arguments.  The claims do not recites the functional element for flat seals “consists of” materials which would exclude the additional materials of Muehl, i.e. the latex adhesive.  The claims use terms, i.e. compressed, which is interpreted as a product by process claim.  
The declaration describes why Muehl’s gasket has disadvantages such as the latex may diffuse into the woven cloth and penetrate into the filtering area.  As claimed, the openings of the woven fabric are filled by a filling material.  A liquid latex filling material is not excluded by the claims.
The declaration states that Blakeley describes a filter insert is held at its peripheral edge by two layers which are glued together by an adhesive. The material of the layers is compressed into the peripheral edge of the filter insert.  Blakeley suggest to densify the two layers so the layers are rigid and stiff and prevents leaks with a bead at each other surface of the structure and the bead is formed by a non-compressed portion of the respective layer.  The beads are soft and malleable to be capable of conforming to the surface of a component.  The declaration states that Blakeley teaches to have an undensified material raising over a flat outer surface of the structure.  The declaration summarizes from Blakeley that in general the layers should be compressed to be densified and therefore rigid and stiff and to form a flat outer surface for sealing and the bead should be non-compressed which is soft.
In response, claims do not exclude a rigid or stiff or densified material after the material is “compressed” as claimed.  The claims do not exclude a soft portion.  The claims do not recite any specific material that would indicate what materials are being used in the claimed flat seals and do not recite any specific material that would inherently has a specific property.
The declaration summarizes Bartlett as a completely different filtration device that Blakeley.  Bartlett device as a screen with different ports and there are gaskets provided to isolate ports from other ports.  Bartlett teaches that a fluid should flow across the screen which distinguishes the device even more from Blakeley.  Blakeley is challenged with and wants to solve the problem to ensure that the layers can hold the filter insert and that there is cross sectional impermeability between the two layers.  In contrast Bartlett wants to allow a flow of fluid across the screen and wants to seal different ports from each other and therefore one can’t combine the teachings of Blakeley and Bartlett.
In response, the claims are to a functional element for flat seals.  The claims require a sieve region.  The claims are not specific to a particular type of gasket, seal, filter material or fluid flow.  As both Bartlett and Blakeley are directed to sealing gaskets with sieve regions, one would have looked to the references for guidance to produce a gasket with a sieve region.  Bartlett is relied upon for teaches a flat seal, i.e. with no bead, is known in the art.  The rejection is not based on the bodily incorporation of all the features of Bartlett into Blakeley.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference but rather the test is what the combined teaching of those references would have suggested to those of ordinary skill in the art.
In summary, the Rule 1.131 declaration is not persuasive because it is directed to features that are not commensurate with the scope of the claims.  The claims are broader in scope and do not exclude a liquid latex of Muehl or an adhesive of Blakeley.  Nor do the claims include or exclude specific properties of the functional material to be rigid, stiff or soft.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and dependent claims 20, 21 and 24-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 19 recites a plaited fabric.  It is not clear what a plaited fabric is.  The specification does not provide any definitions or descriptions of the plaited fabric.  For purposes of examination, the fabric will be equated with a woven fabric.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20, 24, 25, 26, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muehl (US 3,382,985). 
Muehl is directed to filter elements having integral gasket means (Title).  Muehl teaches a filter element with a body portion of a woven cloth (col. 3, lines 4-14) and portions of the woven cloth are impregnated with a suitable sealing material, e.g. natural rubber or synthetic elastomers. Muehl teaches the impregnated sealing material seals against the passage of liquid there through (col. 3, lines 15-22).  
Muehl teaches the filter element comprises a body portion that is a woven cloth material.  Muehl teaches supporting portions 3-7 of the filter are impregnated with a sealing material in figure 1.  The filter comprises gaskets 8 comprised of spongy or resilient woven cloth of polypropylene fibers shown in Fig. 2.  Muehl teaches natural rubber or synthetic elastomers impregnate the woven cloth to sufficiently seal them against passage of liquid (col. 3, lines 29-34).  The gaskets are adhesively secured to the respective upper and lower faces of the supporting portions by heat sealing or by adhesives (col. 3, lines 35-40).  As shown in Fig. 4 below, with a woven cloth body portion 2 and gaskets 8a are constructed of foam rubber.  The gaskets are secured by adhesives 13 and 14 such as epoxy (col. 4, lines 47-60).  Muehl teaches a woven fabric and teaches the woven is impregnated which is equated with the claimed sealing region formed to be cross-sectionally impermeable area where the fabric is filled by a filling material and the woven fabric openings are closed.

    PNG
    media_image1.png
    129
    524
    media_image1.png
    Greyscale

Muehl teaches gaskets and adhesives that are equated with the claim layer of filling material that is supplemental filling material.
Muehl then teaches the filters are clamped in a filter devices where the filter is compressed.  Muehl differs and is silent with regard to compressing or pressing the filling material when the filter is made, however Muehl teaches the filling material area is compressed during the use of the filter.  The claim limitation of pressed or compressed is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to compress or press in the sealing elastomer, filling material, motivated to fully impregnate the elastomeric sealing material between the mesh openings of the woven filter area.
As to claim 20, Muehl teaches the woven material is impregnated and the impregnated material is equated with the filling material.  The filling material area comprises the threads of the woven fabric. 
As to claim 24, Muehl teaches the natural or synthetic elastomers impregnate the woven cloth to sufficiently seal them against passage of liquid (col. 3, lines 29-34) which is equated with the filling material permeates through openings.
As to claim 25, Muehl teaches the natural rubber or synthetic elastomers impregnate the woven cloth to sufficiently seal them against passage of liquid (col. 3, lines 29-34).  Muehl then teaches the filters are clamped in a filter devices where the filter is compressed.  Muehl differs and is silent with regard to compressing or pressing the filling material when the filter is made, however Muehl teaches the filling material area is compressed during the use of the filter.  The claim limitation of pressed or compressed is a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to compress or press in the sealing elastomer, filling material, motivated to fully impregnate the elastomeric sealing material between the mesh openings of the woven filter area.
As to claim 26, Muehl teaches a filter gasket in a filter frame which seals the filter at the sealing area.  Muehl is silent with respect to an inelastic height of the contact surfaces of the filter frame.  As Muehl teaches the same materials and structure as claimed for the same purpose of providing a sealing surface in the filter material, it is reasonable to presume that the property of inelastic height is inherent to Muehl.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an inelastic contact surface with the elastomeric gasket sealing material motivated to produce a filter that provides seal to prevent leaks.
As to claim 29, Muehl teaches the woven fabric can be made of suitable synthetic fibers such as nylon, acrylonitrile or polyurethane (col. 3, lines 4-15).
As to claim 32, Muehl teaches the woven fabric has an elastomeric or rubber material impregnated in a region to provide a seal at the filter frame.  The area where the elastomeric material (filling material) is impregnated is equated with the sealing surface.  Muehl teach additional gasket layers 8 or 8a which are arranged on impregnated woven mesh and gasket layers 8 or 8a are equated with the claimed sealing element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 20, 24, 25, 26, 27, 29, 37, 40 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966).
A functional element for flat seals, comprising:
a functional material layer with 
flat outer sealing surfaces and 
a sieve region in which through openings for the passage of a fluid are arranged lying exposed between threads of a woven or plaited fabric, 
the woven or plaited fabric extending at least in the sieve region and between the outer sealing surfaces
wherein a sealing region formed to be cross-sectionally impermeable, the through openings of the woven or plaited fabric are filled by a compressed filling material and are thereby closed,
Wherein the filling material closing the through openings includes a layer or film of supplemental filling material pressed into the woven or plaited fabric, the compressed filling material closing the through openings of woven or plaited fabric and filling spatial regions of woven or plaited fabric adjoining the threads.

Blakeley is directed to a sealing gasket and a method. One aspect of the sealing gasket includes a base. As shown in FIG. 2, the base portion 12 includes a first layer of material 16 and a second layer of material 18 with the filter portion 14 adjacent and between the first layer of material 16 and the second layer of material 18. The first layer of material 16 and the second layer of material 18 may be comprised of the same material [0018].  Another aspect of the sealing gasket includes a filter portion. The filter portion is coupled to the base and configured to extend across a fluid passageway of the base.  
Blakeley teaches a sealing gasket 10 comprises a base portion 12 and a filter portion 14.  The base portion 12 is made of suitable material for the application such as a fiber material or a polymeric material and the base portion 12 is bonded directly to the filter portion 14.  The base portion include a first layer of material 16 and a second layer of material 18 [0018]-[0019].  
The filter portion 14 comprises a mesh screen which can be a woven mesh  [0020] and is equated with a woven or plaited fabric.  The mesh screen is bonded between the first layer of material 16 and the second layer of material 18 such that the first layer of material 16 and the second layer of material 18 are embedded around a peripheral edge of the mesh screen [0020].  
The adhesive and the material of the first layer 16 and the second layer 18 are heated and compressed into and through the interstices of the peripheral edge of the filter portion 14 to bond the filter portion 14 [0021].
First layer material 16 and second layer material 18 and the adhesive are equated with the filling material.  
Blakeley teaches the layers 16 and 18 are heated and compressed into and through the interstices of the filter [0021].  Blakeley teaches the filling material is pressed into the woven mesh. 
Blakeley teaches the layers 16 and 18 are compressed into and through the interstices of the filter.  Blakeley’s adhesive is equated with a layer or film of supplemental filling material pressed into the woven fabric.  Blakeley teaches the material of the first and second layers 16 fills the interstices of the mesh screen.
The peripheral edge of the mesh screen that has the layers 16 and 18 of material that is heated and compressed into the interstices of the mesh screen is equated with the “sealing region” claimed.
As shown in Fig. 2, the filter material 14 is in between the first and second sealing materials and the sealing surfaces are flat.  However, after compressing, the seals have a portions 20 and 22 that are not flat.

    PNG
    media_image2.png
    591
    765
    media_image2.png
    Greyscale

Blakeley teaches the gasket can be molded in various shapes, but differs and does not refer to a flat shape or flat gasket or flat sealing surfaces.
Bartlett is directed to filtration devices comprising a sealing gasket (Title).  Bartlett teaches present invention is directed to a gasket, sealing area or O-ring, such as a gasket on a screen for a filtration module such as a TFF or NF cassette or an O-ring on the outlet of a filter cartridge wherein the seal is proud of at least one surface of the screen. The seal is molded to the filter component. The seal may be formed of any elastomeric material such as thermoplastic, thermoplastic elastomers, thermosets and rubber, both natural and synthetic. The molded seal provides better sealing, allows for a variation in heights and geometries, and provides better cleanliness and lower extractable than the currently used adhesives or conventional gaskets or O-rings (ABST).
Bartlett teaches the invention relates to the formation of a seal around a filtration element to be sealed, such as one or more fluid ports in a filtration module. The use of thermoplastic materials, especially those that can be molded, preferably injection molded in place are preferred as it forms an integral, sanitary gasket or seal [0016].
Bartlett teaches molding the filters can be molded in place on the filter device and is molded in place and the seal may be formed of any materials and allows for a variation in heights and geometries [0017].  The filters can be flat filters [0002], [0003].  The molded seal prevents any dead space between the filter elements and the seal [0034].  The figures show flat seals. 

    PNG
    media_image3.png
    202
    613
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to mold the gasket of Blakeley in a shape that is flat motivated to produce a seal that is molded and compressed around the sieve mesh in order to eliminate dead space and prevent build-up of fluid materials.
As to claim 20, Blakeley teaches the filling material embeds the woven mesh and this is equated with the filling material comprises material of the threads.
As to claim 24, Blakeley teaches the layers 16 and 18 are compressed into and through the interstices of the filter and this is equated with fills the space regions of the woven fabric of threads and permeates the openings.
As to claim 25, Blakeley teaches the filter has a sealing gasket which is comprised layers 16 and 18 are compressed into and through the interstices of the filter.  The sealing gasket provides a seal between the filter and two components in a fluid line [0003].  Blakeley teaches the sealing gasket 10 is a valve body filter gasket for a transmission application, but this is not essential and other types of gaskets suitable for other intended applications may be employed such as fuel system applications, pump applications, other transmissions applications, cooling system applications, and industrial housing applications. Additionally, the sealing gasket 10 may comprise a plurality of different sizes and shapes.  The sealing gasket has sealing surfaces as shown in Fig. 2.
As to claim 26, Blakeley teaches the sealing gasket provides a seal between the filter and two components in a fluid line [0003].  Blakeley teaches the contact surface or the components in the fluid line Blakeley teaches the sealing gasket 10 is a valve body filter gasket for a transmission application, such as fuel system applications, pump applications, other transmissions applications, cooling system applications, and industrial housing applications. Additionally, the sealing gasket 10 may comprise a plurality of different sizes and shapes.   Blakeley does not explicitly teach the system or assembly has the property of an inelastic height.  As Blakeley teaches the fuel system applications, pump applications it is reasonable to presume these are rigid metallic piping systems that inherently have an inelastic height.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide an inelastic contact surface with the elastomeric gasket sealing material motivated to produce a filter that provides seal to prevent leaks.
As to claim 27 and 45, Blakeley teaches a rubber or plastic material and teaches the layers 16 and 18 are molded and heated and compressed which is typical of a thermoplastic but does not explicitly teach a thermoplastic.  
Bartlett is directed to filtration devices comprising a sealing gasket (Title).  Bartlett teaches present invention is directed to a gasket, sealing area or O-ring, such as a gasket on a screen for a filtration module such as a TFF or NF cassette or an O-ring on the outlet of a filter cartridge wherein the seal is proud of at least one surface of the screen. The seal is molded to the filter component. The seal may be formed of any elastomeric material such as thermoplastic, thermoplastic elastomers, thermosets and rubber, both natural and synthetic. The molded seal provides better sealing, allows for a variation in heights and geometries, and provides better cleanliness and lower extractable than the currently used adhesives or conventional gaskets or O-rings (ABST).
Bartlett teaches the invention relates to the formation of a seal around a filtration element to be sealed, such as one or more fluid ports in a filtration module. The use of thermoplastic materials, especially those that can be molded, preferably injection molded in place are preferred as it forms an integral, sanitary gasket or seal [0016].
The sealing device is injection or insert molded or otherwise integrally formed (by bonding, etc.) to a component of the device, especially a plastic or other comparable material (glass mesh, woven fabric, etc.) to which the seal can bond and be retained. In this way, one obtains an integral seal on the device, which has several advantages in the ease of assembly and use, the assurance that the seal is always retained at the right location and cannot be mis-aligned or mis-sealed. Additionally, in these molded in place embodiments, the seal eliminates any dead space between the seal and the filter component to which it is bonded in which a microorganism such as a bacteria, yeast, mold or virus could otherwise grow and threaten the integrity and sanitary condition of the filter [0034].
Bartlett teaches a molded filter of thermoplastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ thermoplastic material motivated to produce a filter gasket, which can be molded, by heat and pressure.
As to claim 29, Blakeley teaches the mesh screen can be formed of fiber material of a metal or a polymeric material such as polyester [0020].  
As to claim 37, Blakeley teaches there are sealing surfaces provided on both sides of the woven fabric as shown in Fig. 2.  Blakeley teaches the adhesive and the material of the first layer 16 and the second layer 18 are heated and compressed into and through the interstices of the peripheral edge of the filter portion 14 so as to bond the filter portion 14. This forms a unitary construction in which the base portion 12 and the filter portion 14 are integral [0020].
As to claim 40, Blakeley shows the layers 16 and 18 surround the sieve region 14.
As to claim 42 and 44, Blakeley teaches the flat outer sealing surfaces is comprised of woven sieve, 14 and two polymer layers 16 and 18.
As to claim 43, Blakeley teaches the polymer layers 16 and 18 are heated and compressed into the woven fabric.

Claims 27, 32 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) and in view of Bruch et al (US 5310197).
As to claims 27 and 45, Blakeley teaches a rubber or plastic material and teaches the layers 16 and 18 are molded and heated and compressed which is typical of a thermoplastic but does not explicitly teach a thermoplastic.  
Bruch is directed to a gasket construction of a head gasket used for sealing a joint between a cylinder block and a cylinder head.  The head gasket is made from a main gasket body of a metallic core (42) or a flexible perforated plate (44) with a sealing material (46).  Sealing materials can be nitrile rubber, silicone, fluoroelastomer or a thermoplastic resin with a filler.  
Bruch teaches a thermoplastic resin as the sealing material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a thermoplastic material for a sealing material motivated to produce a head gasket.
As to claim 32, Blakeley differs and does not teach an additional sealing material or element on the sealing surfaces.  The sealing surfaces are equated with the surface of the mesh which is embedded with polymer filling material.
Bruch teaches a sealing element on the sealing material 46.  The sealing element comprises a fire ring 54 which is a metallic ring of annealed steel or copper or wire.  The sealing element is in contact with the sealing material and attached to the sealing material and main gasket by Teflon tape strips or acrylic or rubber adhesive.
In another alternative, Bruch teaches a second sealing material 70 may be applied to the sealing material 46.  The second sealing material is applied as a raised bead of material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a raised bead of sealing element motivated to improve the seal.

Claims 33, 35, 36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) and Bruch et al (US 5310197) and in further view of Egloff et al (US 2014/0090343).
As to claims 33, 35 and 36, Blakeley differs and does not teach a sealing material or additional element on the sealing surfaces.  Blakeley molds the sealing element from the films 16 and 18. The sealing surfaces are equated with the surface of the mesh which is embedded with polymer filling material.
Bruch teaches an additional sealing element of a metal or wire adhered with an adhesive or Teflon tape. Bruch is silent with regard to the adhesive being an elastomer.
Egloff teaches the mesh is coated with elastomers and then metallic layers are arranged on the surface of the coated mesh [0021].  The coated elastomer and metallic layers are equated with the sealing element (claim 32).  The sealing element comprises elastomer materials (claims 33). The metal layers are equated with the sealing element of metal layer (claim 35).
Egloff teaches the elastomer can be fluoropolymers such as FKM vinylidene-fluoride-hexafluoropropylene, silicone rubber, or NBR rubber, styrene butadiene rubber and other listed rubbers [0021].
Egloff teaches a coating of elastomer and then metallic layers are arranged on the surface of the coated mesh.  The coated elastomer is equated with elastomer support (claim 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply metal sealing elements with an elastomeric rubber adhesive motivated to produce a gasket filter with a good sealing surface.
As to claim 41, Blakeley differs and does not teach the woven fabric extend throughout the entire functional material layer.
Egloff teaches it is advantageous to have a woven sieve layer that extends throughout the sealing layer as shown in Fig. 3 where layer 3 is the woven sieve [0049]-[0050].  Egloff teaches the embodiments in Fig. 2, there are two layers 21 along the edge region and then the woven sieve region 22 and that this is demanding to manufacture [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a filter with a sealing surface wherein the filter woven sieve extends throughout the entire functional material layer motivated to reduce cost and materials.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) and  Bruch et al (US 5310197) and Egloff et al (US 2014/0090343) and in further view of Blong et al (US 6077609).
As to claim 34, Blakeley does not teach an elastomeric sealing element arranged on the sealing surface.  Blakeley teaches a polymeric filling material that is heated and compressed to fill the woven filtration threads.  Blakeley differs and does not teach the polymer filling material softening temperature.  As Blakeley teaches the polymer filling material is heated and compressed to fill the woven filtration threads, it is reasonable to presume the filling material is a thermoplastic.  Blakeley differs and does not teach an additional elastomer material as a sealing element.
Bartlett teaches molded gaskets made from thermoplastics, thermosets, rubber, urethanes and elastomers but fails to teach the softening temperatures of the materials.
Bruch teaches a gasket with a metal core, a thermoplastic sealing layer and a sealing element on the sealing layer.  Bruch differs and does not teach the softening temperatures of the thermoplastic sealing layer nor the Teflon or rubber adhesive. 
Egloff teaches an elastomeric coating on a metal sealing element attached to a filtration mesh.  Egloff teaches suitable sealing elastomers are can be fluoropolymers such as FKM vinylidene-fluoride-hexafluoropropylene, silicone rubber, or NBR rubber, styrene butadiene rubber and other listed rubbers [0021].  Egloff does not teach the softening temperature of the elastomeric coating of the sealing element.  
Bruch teaches the sealing element is a rubber or Teflon and Egloff teaches the sealing element elastomer is a FKM vinylidene-fluoride-hexafluoropropylene or styrene butadiene rubber.  
Blong is directed to fluoropolymers that are useful for seals and gaskets.  Blong teaches fluoroelastomers or fluororubbers are generally amorphous and usually do not exhibit a melt point and a curing step is used to make finished articles.  Blong presents evidence that the fluoroelastomers do not have a melt point and therefore the softening point of the elastomeric sealing element would be far above the melt point of a fill material such as the preferred polyolefin.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an elastomeric sealing element that does not soften or melt motivated to produce a gasket material that retains shape in high temperature environments.

Claims 28-30, 32, 33, 35, 36, 38, 39, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) and Egloff et al (US 2014/0090343).
As to claim 28, Blakeley teaches a mesh screen that is a mesh size of 185 micron with 41% open area.  Blakeley differs and does not teach the fiber sizes of the mesh.
Egloff is directed to a flat gasket with calendared sieve layer.  The invention thus provides for a flat gasket which comprises at least two metallic layers. The metallic layers show passage openings which upon assembly of the gasket layers arranged adjacent to each other in a direction perpendicular to the planes of the gasket layers [0009].  Between the two metallic layers, a third layer, is arranged according to the invention, which third layer in the area of the passage openings for the passage of fluids which comprises a mesh material or consists of mesh material [0011].
Egloff teaches it is also advantageous if the metallic layers arranged adjacent to the mesh layer on their surface facing the mesh layer are coated at least in sections. Elastomers, such as fluoropolymers, e.g. FKM (e.g. vinylidene-fluoride-hexafluoropropylene copolymer) are particularly suited for such coatings. Other suitable coating materials are silicone rubber, NBR rubber (acryl-butadiene rubber), HNBR (hydrated acryl-butadiene rubber), PUR (polyurethane), NR (natural rubber), FFKM (perfluoro rubber), SBR (styrene-butadiene rubber), BR (butadiene rubber), IIR (butyl rubber), FVSQ (silicone rubber), CSM (chlorosulfonated polyethylene), as well as silicone or epoxide resins.  The coating seals the mesh areas by entering the interspaces of the mesh between the threads [0021]. The elastomer coating is equated with the filling material.
Egloff is directed to a flat gasket with calendared sieve layer.  The invention thus provides for a flat gasket which comprises at least two metallic layers. The metallic layers show passage openings which upon assembly of the gasket layers arranged adjacent to each other in a direction perpendicular to the planes of the gasket layers [0009].  Between the two metallic layers, a third layer, is arranged according to the invention, which third layer in the area of the passage openings for the passage of fluids which comprises a mesh material or consists of mesh material [0011].
Egloff teaches it is also advantageous if the metallic layers arranged adjacent to the mesh layer on their surface facing the mesh layer are coated at least in sections. Elastomers, such as fluoropolymers, e.g. FKM (e.g. vinylidene-fluoride-hexafluoropropylene copolymer) are particularly suited for such coatings. Other suitable coating materials are silicone rubber, NBR rubber (acryl-butadiene rubber), HNBR (hydrated acryl-butadiene rubber), PUR (polyurethane), NR (natural rubber), FFKM (perfluoro rubber), SBR (styrene-butadiene rubber), BR (butadiene rubber), IIR (butyl rubber), FVSQ (silicone rubber), CSM (chlorosulfonated polyethylene), as well as silicone or epoxide resins.  The coating seals the mesh areas by entering the interspaces of the mesh between the threads [0021]. 
Egloff teaches it is advantageous to use a woven material as the thread material, in particular a woven material with a plain weave or with a twill weave [0026]. Egloff teaches the thread diameter of the initial mesh is 0.04 to 0.12 mm [0024] which is equivalent to 40 micron to 120 micron and in the claimed range of less than 300 micron.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a mesh where the threads have a thickness of less than 300 micron motivated to produce a flat gasket with the desired filtration capability. 
As to claim 29, Blakeley teaches plastic threads and Egloff teaches plastic threads [0025].
As to claim 30, Blakeley teaches plastic threads can be polyester or polyamide but is silent with regard to thermoplastic threads.  
Blakeley differs and does not teach the threads are compressed.
Egloff teaches the threads can be thermoplastic such as polyester or polyamide [0025].
Egloff teaches the mesh threads are compressed.  The mesh material is compressed to 70%, preferably to 60%, of its initial thickness or less, with the compression preferably being realized over the complete area of the mesh material [0014]. Egloff teaches by compressing the mesh, a sufficient transversal impermeability is achieved by a compression of the initial mesh material, which provides a reduction in the mesh interspaces, which results in a reduction of the thickness of the mesh material compared to the initial mesh material [0017]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to compress the mesh motivated to reduce the space between the mesh and facilitates sealing the mesh. 
As to claims 32, 33, 35 and 36, Blakeley differs and does not teach a sealing material or element on the sealing surfaces.  The sealing surfaces are equated with the surface of the mesh which is embedded with polymer filling material.
Egloff teaches the mesh is coated with elastomers and then metallic layers are arranged on the surface of the coated mesh [0021].  The coated elastomer and metallic layers are equated with the sealing element (claim 32).  The sealing element comprises elastomer materials (claims 33). The metal layers are equated with the sealing element of metal layer (claim 35).
Egloff teaches a coating of elastomer and then metallic layers are arranged on the surface of the coated mesh.  The coated elastomer is equated with elastomer support (claim 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply metal sealing elements motivated to produce a gasket filter with a good sealing surface.
As to claims 38 and 39, Blakeley differs and does not teach a metallic layer on the sealing surface.
Egloff is directed to a flat gasket with a calendared sieve portion.  Egloff shows in Fig. 3 B the woven mesh sieve portion layer 3, and layers 1 and 2 of spring steel and layer 9 and 10 of elastomeric material [0049]-[0054].  There are elastic sealing beads 11a-11f which are shown as raised portions of the metal layer and equated with the claimed ‘elastic height’ and would inherently seal the gap between the sealing surface and the locating side of an assembly. Egloff’s metallic layers shown in Fig. 3 are equivalent in configuration to Applicants Fig. 11 shown below for comparison.

    PNG
    media_image4.png
    606
    627
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    514
    768
    media_image5.png
    Greyscale

As to claim 45, Blakeley teaches a rubber or plastic material and teaches the layers 16 and 18 are molded and heated and compressed which is typical of a thermoplastic but does not explicitly teach a thermoplastic.  
Bartlett is directed to filtration devices comprising a sealing gasket (Title).  Bartlett teaches present invention is directed to a gasket, sealing area or O-ring, such as a gasket on a screen for a filtration module such as a TFF or NF cassette or an O-ring on the outlet of a filter cartridge wherein the seal is proud of at least one surface of the screen. The seal is molded to the filter component. The seal may be formed of any elastomeric material such as thermoplastic, thermoplastic elastomers, thermosets and rubber, both natural and synthetic. The molded seal provides better sealing, allows for a variation in heights and geometries, and provides better cleanliness and lower extractable than the currently used adhesives or conventional gaskets or O-rings (ABST).
Bartlett teaches the invention relates to the formation of a seal around a filtration element to be sealed, such as one or more fluid ports in a filtration module. The use of thermoplastic materials, especially those that can be molded, preferably injection molded in place are preferred as it forms an integral, sanitary gasket or seal [0016].
The sealing device is injection or insert molded or otherwise integrally formed (by bonding, etc.) to a component of the device, especially a plastic or other comparable material (glass mesh, woven fabric, etc.) to which the seal can bond and be retained. In this way, one obtains an integral seal on the device, which has several advantages in the ease of assembly and use, the assurance that the seal is always retained at the right location and cannot be mis-aligned or mis-sealed. Additionally, in these molded in place embodiments, the seal eliminates any dead space between the seal and the filter component to which it is bonded in which a microorganism such as a bacteria, yeast, mold or virus could otherwise grow and threaten the integrity and sanitary condition of the filter [0034].
Bartlett teaches a molded filter of thermoplastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ thermoplastic material motivated to produce a filter gasket, which can be molded, by heat and pressure.
As to claim 46, Blakeley teaches plastic threads can be polyester or polyamide but is silent with regard to thermoplastic threads.  
Blakeley differs and does not teach the threads are compressed.
Egloff teaches the threads can be thermoplastic such as polyester or polyamide [0025].
Egloff teaches the mesh threads are compressed.  The mesh material is compressed to 70%, preferably to 60%, of its initial thickness or less, with the compression preferably being realized over the complete area of the mesh material [0014]. Egloff teaches by compressing the mesh, a sufficient transversal impermeability is achieved by a compression of the initial mesh material, which provides a reduction in the mesh interspaces, which results in a reduction of the thickness of the mesh material compared to the initial mesh material [0017]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to compress the mesh motivated to reduce the space between the mesh and facilitates sealing the mesh. 

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blakeley et al (US 2008/0128993) in view of Bartlett et al (US 20050056966) as evidenced by Omnexus technical data sheet and as evidenced by Shioya’s article “Synthetic textile fibers, non-polymer fibers”.
As to claims 27 and 31, Blakeley teaches a polymer material that is heated and compressed into the interstices of the filter portion.  A thermoplastic deforms under heat.  Blakeley differs and does not explicitly teach the filling material is a thermoplastic and does not teach the melting temperature of the woven threads and does not teach the melting temperature of the thermoplastic material disposed in the through opening of the threads, i.e. the filling material.  Blakeley teaches the woven threads can be metallic or polyester. A metal thread would have a high melt temperature, greater than 500 degrees C as evidenced by the Shioya’s article. Blakeley teaches the filling material can be a polymer that is molded and heated and compressed into the mesh threads.  Blakeley is silent with respect to the filling material polymer type and melting temperature.
Bartlett is directed to filtration devices comprising a sealing gasket (Title).  Bartlett teaches present invention is directed to a gasket, sealing area or O-ring, such as a gasket on a screen for a filtration module such as a TFF or NF cassette or an O-ring on the outlet of a filter cartridge wherein the seal is proud of at least one surface of the screen. The seal is molded to the filter component. The seal may be formed of any elastomeric material such as thermoplastic, thermoplastic elastomers, thermosets and rubber, both natural and synthetic. The molded seal provides better sealing, allows for a variation in heights and geometries, and provides better cleanliness and lower extractable than the currently used adhesives or conventional gaskets or O-rings (ABST).
Bartlett teaches the invention relates to the formation of a seal around a filtration element to be sealed, such as one or more fluid ports in a filtration module. The use of thermoplastic materials, especially those that can be molded, preferably injection molded in place are preferred as it forms an integral, sanitary gasket or seal [0016].
The sealing device is injection or insert molded or otherwise integrally formed (by bonding, etc.) to a component of the device, especially a plastic or other comparable material (glass mesh, woven fabric, etc.) to which the seal can bond and be retained [0034].
Bartlett teaches the elastomer sealing materials can be thermoplastics or thermoplastic elastomers (ABST), [0016], [0017], [0054] such as thermoplastics, such as polyethylene, polypropylene, EVA copolymers, alpha olefins and metallocene copolymers, PFA, MFA, polycarbonate, vinyl copolymers such as PVC, polyamides such as nylon, polyesters.  Preferred are thermoplastic or thermoplastic elastomer such as polyethylene, polypropylene or EVA.
The melting point of polyethylene is 120-140°C as evidenced by Omnexus technical data sheet.
 Bartlett teaches a thermoplastic filling material has temperatures in the range of 120-140 degrees C and Blakeley teaches metallic threads, the melt temperature of the thermoplastic gasket filler is less than the metal threads with a melt temperature greater than 500 C.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a thermoplastic filler with a lower melt temperature than the filter threads motivated to mold and melt the thermoplastic filler around the filter threads without melting the threads and distorting the filtration porosity.


Response to Arguments
Applicant’s amendments and arguments, with respect to the Objection to the Specification for lack of antecedent basis have been fully considered and are persuasive.  The Objection to the Specification has been withdrawn as the specification now discloses claim 34 word for word.  However this does not provide much clarity to the actual materials used in the invention and therefore does not distinguish the invention from prior art.  The elastomer was disclosed as a thermoset, however the suggestion of a softening temperature suggests a thermoplastic. 
Applicant’s amendments and arguments, with respect to claim 21 have been fully considered and are persuasive and the 35 USC 112(b) rejection over claim 21 is withdrawn. 
Applicant’s arguments are not persuasive with respect to the term “plaited fabric”.  Applicant has presented a definitions for plaited fabric.  It is agreed that breadth is not indefiniteness, however if the narrower definition does not have support in the specification and for purposes of examination, it will be interpreted as a fabric and not specifically as a knit or a fabric with plaited yarns.
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. Applicant argues that Muehl differs and is silent with regard to the compressed sealing material and is also silent with respect to the limitation that the filling materials closing the through the openings includes a layer of film of filling material pressed into the fabric and the compressed sealing material closing the through openings of the woven plaited fabric and filling spatial regions of the fabric adjoining the threads.  
Applicant notes that the office action cited Muehl for teaching that the gasket is compressed during use of the filter.  But Muehl only teaches that, during use, the gasket is clamped between members to be sealed in order to achieve the necessary sealing force.  Applicant states that the clamping does not satisfy the limitation of claim 19 called for the supplemental filling material to be pressed into the woven fabric.
In response, the claim does not limit how the filling material is compressed.  As Muehl teaches a liquid latex, the material is within the woven sieve fabric.  Pressing the functional material into the woven fabric is a product by product limitation.  If the functional material is present within the woven fabric, the limitation of a filling material closing the through openings is met.  Additionally, the claims to do exclude the latex material of Muehl, nor do the claims exclude a cured latex material that fills the sieve openings of Muehl.
In response to the Declaration and the differences between Muehl on the claimed invention, again the arguments are not commensurate with the scope of the claims.  The claims do not limit the materials to “consist of” the claimed feature and do not claim a specific process of making the flat seal that would produce a different structure than what is cited in prior art.
Applicant argues that Muehl teaches the gaskets 8 adhesively secured to the supporting portions 3 to 7, which gaskets are formed of spongy or resilient woven cloth material and impregnated with liquid latex.  Therefore, Muehl fails to disclose a supplemental filling material pressed into the fabric and forming a layer or film.
As noted above, the claims do not exclude a liquid latex that is then cured to form a layer or film within the gasket/woven sieve.  And as Muehl teaches the embodiment wherein the gasket 8a of foam rubber and foam rubber is a material that would inherently be compressed into the woven fabric as claimed.  The foam rubber is a layer or film as claimed.  And reasonably the spongy woven gasket material of polypropylene fibers would also be compressed into the openings of the sieve region.  The claims do not exclude the embodiments of Muehl.  
Applicant’s argue that Muehl’s design is completely different that the claimed invention and the liquid material of Muehl cannot be pressed into the woven fabric in the way of the claimed invention and Muehl is a completely different design of gasket.
In response, and as noted before, Applicant’s arguments are not commensurate with the scope of the claims.  The claims do not exclude the materials and structure of Muehl.  As noted by Fig. 4 of Applicant’s invention, there is the filling material film 62 and filling material film 66, the woven cloth 30, 64 is first side of the fabric and 68 is the second side of the fabric.  The specification states that with “a thermoplastic filling material 52, heating of films 62 and 64 [66] brings about a softening of the filling materials forming the films 62 and 66 [0128]. Through subsequent pressing of the softened filling material ….by means of a pressing tools into the through openings 44, the space regions 48 around threads 34 and 38 can be filled to the extent that a formation of the sealing surfaces 56 and 58 with the aforementioned low surface roughness takes place” [0129].

    PNG
    media_image6.png
    653
    911
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    420
    804
    media_image7.png
    Greyscale


Muehl does not teach a process of making a gasket with a thermoplastic filling material that is heated and pressed into the woven openings.  However, as claim 19 is broader than this embodiment, the rejection is maintained.
Applicant argues the rejection over Blakeley in view of Bartlett and states that Blakeley teaches a filter insert portion which is surrounded by two layer 16, 18 and the materials of 16 and 18 is compressed into a peripheral edge of the filter insert 14.  The claimed invention calls for a sealing region in the fabric which is formed to be cross-sectionally impermeable and that Blakeley does not disclose this limitation and the cross-sectional impermeability is achieve by adhesive.
In response, as Blakeley compresses the polymer layers 16 and 18 into the woven fabric, and polymer are layers are impermeable, Blakeley does teach this feature of cross-sectionally impermeable with or without the adhesive.  
Applicant argues that Blakeley the layers 16, 18 are compressed to form flat densified portions 24 such that there are flat areal portions.  But these flat area are not capable of sealing.  Blakeley teaches that sealing is done using a raised bead. Applicant concludes that Blakeley does not teach flat sealing surfaces.  Applicant states that it is asserted in the Office Action that our argument, that Blakeley teaches that the sealing portions should not be compressed, is not persuasive and refers to [0026] of Blakeley, which states that the gasket should prevent fluid leakages and that would include the sealing surfaces of layers 16, 18.  Applicant states that the sealing portions of layers 16, 18 are indeed the non-compressed portions and according to Blakeley, these uncompressed portions prevent fluid leakage.
In response, there are appears to be additional meaning given to the claimed term “compressed”.  The claim, stated below, requires the openings of the woven are filled by a compressed filling material, pressed into the woven, the compressed filling material closing the openings.  Blakeley teaches the polymer is compressed into the woven material and therefore meets the claimed limitation. 
Applicant appears to be arguing the compression that takes place while the gasket is in use.  That is not the current interpretation of the claim and given the broadest reasonable interpretation, the term compressed does not mean that the filling material is compressed when force is applied in a gasket use.
“the through openings of the woven or plaited fabric are filled by a compressed filling material and are thereby closed; wherein the filling material closing the through openings includes a layer or film of supplemental filling material, supplemental to the woven or plaited fabric, pressed into the woven or plaited fabric, the compressed filling material closing the through openings of the woven or plaited fabric and filling spatial regions of the woven or plaited fabric adjoining the threads”

In summary, the argument that Blakeley uses the “uncompressed” portions to prevent fluid leakage, the term “uncompressed” appears to mean “uncompressed while in use” and Applicant has not claimed the gasket while in use.  As Blakeley teaches the polymer material is compressed to form the gasket, Blakeley meets the claim limitation.
Applicant argues that Blakeley teaches sealing beads 20 which are formed by densifying the material around them.   Applicant argues that Blakeley provides a flat embodiment, but that is an unfinished embodiment but in the finished gasket the raised sealing portions 20, 22 are curved and elevate over the compressed portions 24 of the layers 16, 18.
In response, densified is a relative term and synonymous with compressed.  Whether the polymeric material of layers 16, 18 are densified or compressed, the terms are considered to be the same.  In the absence of a specific material or property, the argument that the densified portions would not be the claimed compressed portions is not persuasive.  
In response to the arguments that Blakeley relies on the soft bead portions for sealing and therefore Blakeley’s densified portions are not the sealing areas claimed,   whether the sealing area has a specific sealing capability is relative.  Blakeley’s layers 16 and 18 that are compressed (densified) are equated with the sealing regions because they would be adjacent the surface of the device to be sealed.  The office action relies upon Bartlett for teaching a flat seal, with no bead, is known in the art and it would have been obvious to employ a flat seal technique and the results would have been predictable in providing a sealing surface in a gasket.
Applicant argues that the claims require that the fabric extends at least between the outer sealing surfaces while in Blakeley the structure 14 does not extend between these surfaces.  
In response, given the broadest reasonable interpretation of “extends at least between the outer sealing surfaces”, the claim only requires that the woven fabric extends in between the outer sealing surfaces, but it not requires to be coextensive or extend throughout the entire sealing surface to the edge of the flat seal.  The rejection is maintained. 
Applicant argues the reference Bartlett and states that Bartlett teaches that a fluid should flow across the screen which distinguishes the filtration device of Bartlett form Blakeley.
In response, how the flat seal is used in one application versus another is not relevant to the claims.  Both references are directed to filters using woven sieve regions and regions that are polymer and seal the filter into a device (not claimed). The claims require a specific structure and are not directed to a method of using a filter gasket.  Both references are directed to filters and gaskets seals in filter.  The direction of fluid is not relevant and not claimed.  The gasket seal the ports and therefore are sealing surfaces. 
Applicant argues the rejection of claims 27 and 32 over Blakeley, Bartlett, Bruch.  Applicant states that the arguments set forth with respect to Blakeley and Bartlett fail to teach all of claim 19 and Bruch does not cure the deficiencies.  Bruch is directed to a cylinder head gasket comprising a core 42 a flexible perforated plate 44 embedded in a sealing material 46 as shown in Fig. 2, 3 and 4 and a plurality of tape strips 60.  Applicant concludes that Bruch has nothing to do with the functional element with the filter portion as claimed.
In response, Bruch is relied upon for teaching that the sealing material polymer is thermoplastic.  While it is most likely that the polymer of Blakeley is a thermoplastic because it is heated and compressed into the interstices and thermoplastics possess the properties of being able to heat to deform and shape and then cool to solidify, unlike thermosets that are liquid and then cured and do not melt.
Applicant argues claims 33, 35 and 36 over Blakeley, Bartlett, Bruch and Egloff and states that Egloff does not cure the deficiencies of Blakeley, Bartlett and Bruch.  Applicant states that Egloff does not teach the features of claim 19.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Egloff is relied upon for teaching an additional sealing element in addition to the functional material and the woven material.  As it is known in the art to employ additional sealing layers as claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ additional sealing element and the results would have been predictable in formed a sealing surface for a filter element.
Applicant argues the rejection of Blakeley, Bartlett, Bruch, Egloff and Blong over claim 34 and states that as Blong does not teach the features of claim 19 and does not cure the deficiencies of Blakeley and Bartlett.  As noted above, Applicant is arguing the references separately and Blong is relied upon for teaching the fluoroelastomer elastomer do not have a melting point and therefore would be far above the melting point of the polyolefin or a thermoplastic.
Applicant argues the rejection of claims 28-30, 32-33, 35, 36, 38 and 39 over Blakeley, Bartlett and Egloff and states that Egloff does not cure the deficiencies of Blakeley and Bartlett over claim 19.  Egloff is directed to a flat gasket with a calendared sieve layer.  
In response, Egloff is relied upon for additional features and not on the features of claim 19.  The rejection over claim 19 is maintained over Blakeley in view of Bartlett for reasons set forth above.
Applicant argues the rejection of claims 27 and 31 over Blakeley, Bartlett, evidenced by Omnexus technical data sheet and Shioya’s article states that the evidentiary references do not cure the deficiencies of Blakeley and Bartlett over claim 19.  
In response, the rejection with the evidentiary reference for melting temperatures is intended to show evidence that the properties are inherently present in the prior art.
New claims 40-46 have been newly rejected.
Examiner is available for interview if Applicant would like to discuss the merits of the claims further.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759